Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   November 23, 2015

The Court of Appeals hereby passes the following order:

A16A0444. XAVIER WHITE v. THE STATE.

      Xavier White pled guilty to armed robbery, two counts of burglary, second
degree criminal damage to property, possession of a firearm during the commission
of a felony, possession of a firearm by a convicted felon, and cruelty to children in
the third degree. He filed a motion to withdraw his guilty plea, which the trial court
denied on May 5, 2014. White filed his notice of appeal on June 5, 2014. This notice
of appeal is untimely.
      To be timely, a notice of appeal must be filed within 30 days of entry of the
order on appeal. See OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Couch
v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482 SE2d 704) (1997).
Because White filed his notice of appeal 31 days after entry of the order he seeks to
appeal, it is untimely. Accordingly, this appeal is hereby DISMISSED for lack of
jurisdiction.
      We note, however, that White was represented by counsel and may be entitled
to pursue an out-of-time appeal. He is therefore informed of the following in
accordance with Rowland v. State, 264 Ga. 872 (452 SE2d 756) (1995): This appeal
has been dismissed because you failed to file a timely notice of appeal. If you still
wish to appeal, you may petition the trial court for leave to file an out-of-time appeal.
If the trial court grants your request, you will have 30 days from the entry of that
order to file a notice of appeal referencing your conviction. If the trial court denies
your request, you will have 30 days from the entry of that order to file a notice of
appeal referencing the denial of your request for an out-of-time appeal.
      The Clerk of Court is directed to send a copy of this order to White and to
White’s attorney, and the latter is also directed to send a copy to White.


                                       Court of Appeals of the State of Georgia
                                             C l e r k ’ s            O f f i c e ,
                                       Atlanta,____________________
                                                      11/23/2015
                                             I certify that the above is a true extract
                                       from
                                       the minutes of the Court of Appeals of
                                       Georgia.
                                             Witness my signature and the seal of
                                       said court
                                       hereto affixed the day and year last above
                                       written.

                                                                                      , Clerk.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.